    Case 2:10-md-02179-CJB-JCW Document 25660 Filed 05/28/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


                                                     Civil Action No. 2:10-MD-02179
 IN RE: OIL SPILL BY THE OIL RIG
 “DEEPWATER HORIZON” IN THE
                                                     SECTION: J
 GULF OF MEXICO, ON APRIL 20, 2010
                                                     JUDGE CARL BARBIER
 APPLIES TO:
 All Civil Actions of the all BELO Plaintiffs
                                                     MAG. JUDGE WILKINSON
 and all Opt-Out Plaintiffs


    PLAINTIFFS’ NOTICE OF FILING THEIR LIST OF SUBJECT SAMPLES IN
       COMPLIANCE WITH THE STIPULATION AND AGREED ORDER
    REGARDING THE COURT’S APRIL 16, 2019 ORDER ON BP’S MOTION FOR
            PERMISSION TO DISPOSE OF CERTAIN MATERIALS

       NOW INTO COURT comes Downs Law Group Plaintiffs (Downs Plaintiffs), by and

through the undersigned counsel, who does respectfully file their List of Subject Samples in

compliance with the Stipulation and Agreed Order Regarding the Court’s April 16, 2019 Order on

BP’s Motion for Permission to Dispose of Certain Materials (Stipulation).

        On April 16, 2019, this Honorable Court entered an Order granting Defendants BP’s

Motion for Permission to Dispose of Certain Materials, specifically 140,000 samples (Subject

Samples) which BP had collected and was preserving (Rec. Doc. 25593), by May 21, 2019, unless

Plaintiff elected to take custody of any Subject Samples by that date. Based upon an analysis of

the Subject Samples’ data base provided by BP, Downs Plaintiffs elected to take possession of the

samples. On May 9, 2019, Downs Plaintiffs performed a site visit to BP’s storage facility along

with their experts.

       As a consequence of logistical challenges, including the need to procure appropriate freezer

truck transport, freezer storage facilities and related equipment and personnel required to transfer

the samples, Downs Plaintiffs indicated that they were unable to take custody of the Subject


                                                 1
    Case 2:10-md-02179-CJB-JCW Document 25660 Filed 05/28/19 Page 2 of 3



Samples by the deadline of May 21, 2019. Subsequently, counsel for the Downs Plaintiffs and

counsel for BP entered into the Stipulation extending the deadline for Downs Plaintiffs to take

possession of any Subject Samples they wished to maintain until July 5, 2019, which was entered

by this Honorable Court (Rec. Doc. 25633).

       In compliance with the May 28, 2019 deadline to file their list of samples that they wish to

take possession of and those that they do not as prescribed by the Stipulation, Downs Plaintiffs

hereby file the following: Release List (attached hereto as Exhibit “A”), Keep List (attached hereto

as Exhibit “B”) and Further Info (Information) List (attached hereto as Exhibit “C”).

       Pursuant to Paragraph 4 of the Stipulation, Downs Plaintiffs have been working in good

faith to facilitate and expedite the transfer of samples. However, since submitting the Stipulation,

Downs Plaintiffs discovered that a high number of samples contained insufficient information to

classify them as Release or Keep, thus requiring more detailed description for these samples to be

properly classified. This determination followed analysis of video taken during the site visit. All

of these samples are listed on the Further Info List, which was part of ongoing good faith meet and

confer discussions between BP and Downs Plaintiffs regarding the indeterminate samples.

Consequently, there are a large number of samples that Downs Plaintiffs are unable to adequately

identify and which require additional information from BP. Additionally, it was further discovered

that samples for disposal were not strictly segregated from samples for BP’s retention, causing

concern that this will increase complexity of the logistics of taking possession of the samples.

Downs Plaintiffs have identified and communicated these issues to counsel for BP by numerous

email and by meet and confer conference calls since the Stipulation was entered into. Downs

Plaintiffs will continue to work in good faith with BP to classify the samples in the Further Info




                                                 2
    Case 2:10-md-02179-CJB-JCW Document 25660 Filed 05/28/19 Page 3 of 3



List as Release or Keep and to finalize an effective logistical plan for taking possession of the final

Keep list.



Dated: May 28, 2019



                                                                             Respectfully Submitted,

                                                               THE DOWNS LAW GROUP, P.A.

                                                                          /s/ Nathan L. Nelson
                                                        CRAIG T. DOWNS, FL BAR # 801089
                                                      NATHAN L. NELSON, FL BAR #1002523
                                                                   3250 Mary Street, Suite 307
                                                                     Coconut Grove, FL 33133
                                                                    Telephone: (305) 444-8226
                                                                     Facsimile: (305)-444-6773
                                                          Email: cdowns@downslawgroup.com
                                                                 nnelson@downslawgroup.com
                                                                          Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing pleading has been served on All Counsel by
electronically uploading the same to File & ServeXpress in accordance with Pretrial Order No. 12,
as amended, and that the foregoing was electronically filed with the Clerk of Court of the United
States District Court for the Eastern District of Louisiana by using the CM/ECF System, which
will send a notice of electronic filing in accordance with the procedures established in MDL 2179,
on this 28th day of May 2019.
                                                                               /s/ Nathan L. Nelson
                                                                             Nathan L. Nelson, Esq.




                                                  3
